
	

113 S786 IS: Restoring Honesty for our Economy Act
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 786
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require agencies to quantify costs associated with
		  proposed economically significant regulations, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring Honesty for our Economy
			 Act.
		2.DefinitionsIn this Act—
			(1)the term
			 agency means any authority of the United States that is—
				(A)an agency as
			 defined under section 3502(1) of title 44, United States Code; and
				(B)shall include an
			 independent regulatory agency as defined under section 3502(5) of title 44,
			 United States Code;
				(2)the term
			 regulation—
				(A)means an agency
			 statement of general applicability and future effect, which the agency intends
			 to have the force and effect of law, that is designed to implement, interpret,
			 or prescribe law or policy or to describe the procedure or practice
			 requirements of an agency; and
				(B)shall not
			 include—
					(i)a
			 regulation issued in accordance with the formal rulemaking provisions of
			 sections 556 and 557 of title 5, United States Code;
					(ii)a
			 regulation that pertains to a military or foreign affairs function of the
			 United States, other than procurement regulations and regulations involving the
			 import or export of non-defense articles and services; or
					(iii)a regulation
			 that is limited to agency organization, management, or personnel matters;
			 and
					(3)the term
			 economically significant regulation means any regulation
			 that—
				(A)has an annual
			 effect on the economy of $100,000,000 or more; or
				(B)adversely affects
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities.
				3.Finalization of
			 proposed economically significant regulationsA proposed economically significant
			 regulation may not be finalized unless the proposed economically significant
			 regulation—
			(1)identifies and
			 quantifies all costs associated with the proposed economically significant
			 regulation; or
			(2)describes why it
			 is not possible for the agency to identify or quantify all costs associated
			 with the proposed economically significant regulation.
			4.Judicial
			 reviewAny person may file a
			 petition for judicial review of the agency action required under section 3
			 within the United States Court of Appeals for the District of Columbia Circuit
			 or for the circuit in which such person resides or in which such person's
			 principal place of business is located. Courts of appeals of the United States
			 shall have exclusive jurisdiction of any action to obtain judicial review
			 (other than in an enforcement proceeding) of such an action if any district
			 court of the United States would have had jurisdiction of such action but for
			 this section.
		
